

116 HR 2536 IH: To repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010, and for other purposes.
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2536IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Flores introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, Ways and Means, the Judiciary, Natural Resources, Rules, House Administration, Appropriations, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and health care-related provisions in the
			 Health Care and Education Reconciliation Act of 2010, and for other
			 purposes.
	
		1.Repeal of PPACA and health care-related provisions in the Health Care and Education Reconciliation
			 Act of 2010
 (a)PPACAEffective January 1, 2023, the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
 (b)Health care-Related provisions in the Health Care and Education Reconciliation Act of 2010Effective January 1, 2023, title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) are repealed, and the provisions of law amended or repealed by such title or subtitle, respectively, are restored or revived as if such title and subtitle had not been enacted.
 2.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		